UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21287 John Hancock Preferred Income Fund III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: January 31, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Issuers (32.7% of Total Investments on 1-31-14) ING Groep NV 4.0% Public Storage, Inc. 3.0% Merrill Lynch Preferred Capital Trust 3.9% Qwest Corp. 3.0% Entergy 3.5% Deutsche Bank 3.0% U.S. Bancorp 3.3% MetLife, Inc. 2.9% Morgan Stanley Capital Trust 3.2% PPL Capital Funding, Inc. 2.9% Sector Composition Financials 62.2% Energy 1.4% Utilities 26.0% Industrials 1.1% Telecommunication Services 7.8% Consumer Discretionary 0.1% Consumer Staples 1.4% Country Composition United States 87.7% Spain 1.0% Netherlands 5.7% Bermuda 0.2% United Kingdom 5.4% Quality Composition AA 1.0% A 7.8% BBB 56.5% BB 30.3% B 3.8% CCC & Below 0.1% Common Stocks 0.5% 1 As a percentage of the fund’s total investments on 1-31-14. 2 Cash and cash equivalents not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the fund may focus on particular sectors, its performance may depend on the performance of those sectors. The fund’s investments in securities of foreign issuers involve special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 4 Each security trades in U.S. dollars. 5 Ratings are from Moody’s Investors Service, Inc. If not available, we have used Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 1-31-14 and do not reflect subsequent downgrades or upgrades, if any. 6 Preferred Income Fund III | Semiannual report Fund’s investments As of 1-31-14 (unaudited) Shares Value Preferred Securities (a) 150.4% (96.5% of Total Investments) (Cost $846,838,887) Consumer Discretionary 0.1% Media 0.1% Comcast Corp., 5.000% 29,500 647,525 Consumer Staples 2.2% Food & Staples Retailing 2.2% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 135,000 11,795,625 Financials 95.3% Capital Markets 9.7% Bank of New York Mellon Corp., 5.200% 70,000 1,496,600 Morgan Stanley Capital Trust III, 6.250% 160,000 3,971,200 Morgan Stanley Capital Trust IV, 6.250% (Z) 845,000 20,803,900 Morgan Stanley Capital Trust V, 5.750% 100,000 2,367,000 Morgan Stanley Capital Trust VII, 6.600% 30,000 748,200 State Street Corp., 5.250% 85,000 1,875,100 The Goldman Sachs Group, Inc., 6.125% (Z) 877,000 21,898,690 Commercial Banks 24.2% Barclays Bank PLC, Series 3, 7.100% (Z) 355,000 9,009,900 Barclays Bank PLC, Series 5, 8.125% (Z) 515,000 13,147,950 BB&T Corp., 5.200% 680,000 13,681,600 BB&T Corp., 5.625% (Z) 190,000 4,104,000 HSBC Holdings PLC, 8.000% (Z) 63,500 1,706,245 HSBC USA, Inc., 6.500% (Z) 135,000 3,275,100 PNC Financial Services Group, Inc., 5.375% 35,000 730,450 PNC Financial Services Group, Inc. (6.125% to 5-1-22, then 3 month LIBOR + 4.067%) 210,000 5,350,800 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 941,000 19,441,060 Santander Finance Preferred SA Unipersonal, Series 10, 10.500% 313,500 8,304,615 Santander Holdings USA, Inc., Series C, 7.300% (Z) 463,000 11,625,930 U.S. Bancorp (6.000% to 4-15-17, then 3 month LIBOR + 4.861%) 160,000 4,409,600 U.S. Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) (Z) 888,000 24,109,200 See notes to financial statements Semiannual report | Preferred Income Fund III 7 Shares Value Commercial Banks (continued) Wells Fargo & Company, 6.625% (I) 150,000 $3,946,500 Wells Fargo & Company, 8.000% (Z) 374,000 10,662,740 Consumer Finance 3.2% HSBC Finance Corp., Depositary Shares, Series B, 6.360% 615,000 14,520,148 SLM Corp., 6.000% (Z) 50,000 1,004,500 SLM Corp., Series A, 6.970% (Z) 44,899 2,072,089 Diversified Financial Services 25.5% Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 17,000 461,210 Deutsche Bank Capital Funding Trust VIII, 6.375% (Z) 40,000 992,400 Deutsche Bank Capital Funding Trust X, 7.350% (Z) 248,300 6,309,303 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 396,500 9,995,765 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) 311,000 8,191,740 General Electric Capital Corp., 4.700% (Z) 185,000 3,792,500 ING Groep NV, 7.050% (Z) 598,970 15,135,972 ING Groep NV, 7.200% 765,000 19,431,000 JPMorgan Chase & Company, 5.500% 60,000 1,272,600 JPMorgan Chase & Company, 6.700% (I) 30,000 744,000 JPMorgan Chase Capital XXIX, 6.700% (Z) 687,500 17,675,625 Merrill Lynch Preferred Capital Trust III, 7.000% (Z) 487,000 12,330,840 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 415,000 10,520,250 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 430,000 10,900,500 RBS Capital Funding Trust V, 5.900% 725,000 15,196,000 RBS Capital Funding Trust VI, 6.250% (Z) 340,000 7,367,800 Insurance 16.8% Aegon NV, 6.375% (Z) 280,000 6,846,000 Aegon NV, 6.500% (Z) 330,000 8,048,700 American Financial Group, Inc., 7.000% (Z) 490,000 12,803,700 MetLife, Inc., Series B, 6.500% (Z) 1,011,000 25,204,230 Phoenix Companies, Inc., 7.450% 574,500 12,753,900 PLC Capital Trust V, 6.125% (Z) 192,890 4,650,578 Prudential Financial, Inc., 5.750% 119,000 2,647,750 Prudential PLC, 6.500% (Z) 129,638 3,253,914 RenaissanceRe Holdings, Ltd., Series C, 6.080% 61,150 1,392,386 W.R. Berkley Corp., 5.625% (Z) 710,000 15,144,300 Real Estate Investment Trusts 15.8% Duke Realty Corp., Depositary Shares, Series J, 6.625% 638,100 15,550,497 Duke Realty Corp., Depositary Shares, Series K, 6.500% (Z) 151,600 3,620,208 8 Preferred Income Fund III | Semiannual report See notes to financial statements Shares Value Real Estate Investment Trusts (continued) Duke Realty Corp., Depositary Shares, Series L, 6.600% (Z) 118,500 $2,832,150 Kimco Realty Corp., 6.000% (Z) 950,000 21,232,500 Public Storage, Inc., 5.200% 255,000 5,082,150 Public Storage, Inc., 5.750% 395,000 8,626,800 Public Storage, Inc., 6.350% 220,000 5,350,400 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 142,000 3,534,380 Public Storage, Inc., Series P, 6.500% (Z) 123,000 3,104,520 Senior Housing Properties Trust, 5.625% (Z) 693,000 13,659,030 Ventas Realty LP, 5.450% 210,000 4,525,500 Thrifts & Mortgage Finance 0.1% Federal National Mortgage Association, Series S, 8.250% (I) 80,000 764,000 Industrials 1.7% Machinery 1.7% Stanley Black & Decker, Inc., 5.750% (Z) 415,000 9,395,600 Telecommunication Services 12.2% Diversified Telecommunication Services 4.9% Qwest Corp., 6.125% 20,000 411,000 Qwest Corp., 7.000% 60,000 1,449,000 Qwest Corp., 7.375% (Z) 777,500 19,445,275 Qwest Corp., 7.500% 174,500 4,379,950 Verizon Communications, Inc., 5.900% (I) 60,000 1,500,000 Wireless Telecommunication Services 7.3% Telephone & Data Systems, Inc., 6.875% (Z) 473,000 11,508,090 Telephone & Data Systems, Inc., 7.000% (Z) 415,000 10,316,900 United States Cellular Corp., 6.950% (Z) 742,000 18,371,920 Utilities 38.9% Electric Utilities 25.5% Alabama Power Company, 5.200% (Z) 410,000 10,094,200 Duke Energy Corp., 5.125% (Z) 960,000 20,572,800 Entergy Arkansas, Inc., 5.750% 105,100 2,547,624 Entergy Louisiana LLC, 5.250% (Z) 240,000 5,498,400 Entergy Louisiana LLC, 5.875% (Z) 312,625 7,659,313 Entergy Louisiana LLC, 6.000% (Z) 242,038 6,012,224 Entergy Mississippi, Inc., 6.000% 113,194 2,812,871 Entergy Mississippi, Inc., 6.200% (Z) 156,706 3,934,888 Entergy Texas, Inc., 7.875% 71,986 1,864,437 FPL Group Capital Trust I, 5.875% (Z) 301,000 7,449,750 Gulf Power Company, 5.750% (Z) 140,000 3,472,000 HECO Capital Trust III, 6.500% 228,100 5,823,393 Interstate Power & Light Company, 5.100% (Z) 75,000 1,610,250 NextEra Energy Capital Holdings, Inc., 5.125% 220,000 4,367,000 NextEra Energy Capital Holdings, Inc., 5.700% (Z) 710,000 15,527,700 PPL Capital Funding, Inc., 5.900% 1,100,000 25,014,000 See notes to financial statements Semiannual report | Preferred Income Fund III 9 Electric Utilities (continued) SCE Trust I, 5.625% 180,000 $3,897,000 SCE Trust II, 5.100% (Z) 620,000 12,214,000 Multi-Utilities 13.4% BGE Capital Trust II, 6.200% (Z) 762,000 18,592,800 Dominion Resources, Inc., Series A, 8.375% (Z) 249,900 6,459,915 DTE Energy Company, 5.250% (Z) 600,000 12,570,000 DTE Energy Company, 6.500% (Z) 380,000 9,405,000 Integrys Energy Group, Inc., 6.000% (Z) 287,500 7,012,125 SCANA Corp., 7.700% 756,000 19,837,440 Common Stocks 0.7% (0.5% of Total Investments) (Cost $5,435,057) Utilities 0.7% Electric Utilities 0.7% FirstEnergy Corp. (Z) 127,000 3,999,230 Maturity Rate (%) date Par value Value Capital Preferred Securities (b) 1.7% (1.0% of Total Investments) (Cost $9,517,500) Financials 1.7% Commercial Banks 1.7% CA Preferred Funding Trust (Q) 7.000 04-30-14 $9,000,000 8,995,680 Corporate Bonds 3.1% (2.0% of Total Investments) (Cost $16,586,804) Energy 2.1% Oil, Gas & Consumable Fuels 2.1% Energy Transfer Partners LP (P) 3.255 11-01-66 12,900,000 11,739,000 Utilities 1.0% Electric Utilities 1.0% Southern California Edison Company (6.250% to 2-1-22, then 3 month LIBOR + 4.199%) (Q)(Z) 6.250 02-01-22 $5,000,000 5,187,500 Total investments (Cost $878,378,248) † 155.9% Other assets and liabilities, net (55.9%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. 10 Preferred Income Fund III | Semiannual report See notes to financial statements Notes to Fund’s investments LIBOR London Interbank Offered Rate (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown as maturity date is next call date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is pledged as collateral pursuant to the Credit Facility Agreement. Total collateral value at 1-31-14 was $497,977,894. † At 1-31-14, the aggregate cost of investment securities for federal income tax purposes was $878,406,222. Net unrealized depreciation aggregated $19,806,582, of which $25,009,446 related to appreciated investment securities and $44,816,028 related to depreciated investment securities. The fund had the following country concentration as a percentage of total investments on 1-31-14: United States 87.7% Netherlands 5.7% United Kingdom 5.4% Spain 1.0% Bermuda 0.2% Total 100.0% See notes to financial statements Semiannual report | Preferred Income Fund III 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-14 (unaudited) This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $878,378,248) $858,599,640 Cash 1,712,884 Cash segregated at custodian for swapcontracts 1,350,000 Receivable for investmentssold 717,294 Dividends and interestreceivable 1,342,765 Swap contracts, atvalue 288,960 Other receivables and prepaidexpenses 10,360 Totalassets Liabilities Committed facility agreementpayable 309,500,000 Payable for investmentspurchased 1,500,000 Swap contracts, atvalue 1,966,104 Interestpayable 14,740 Payable toaffiliates Accounting and legal servicesfees 30,999 Trustees’fees 9,356 Other liabilities and accruedexpenses 115,450 Totalliabilities Netassets Net assets consistof Paid-incapital $740,055,312 Undistributed net investmentincome 4,818,755 Accumulated net realized gain (loss) on investments and swapagreements (172,533,061) Net unrealized appreciation (depreciation) on investments and swapagreements (21,455,752) Netassets Net asset value pershare Based on 31,563,738 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $17.45 12 Preferred Income Fund III | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-14 (unaudited) This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $27,757,407 Interest 703,695 Total investmentincome Expenses Investment managementfees 3,217,164 Accounting and legal servicesfees 80,826 Transfer agentfees 15,294 Trustees’fees 23,691 Printing andpostage 66,262 Professionalfees 63,864 Custodianfees 38,229 Stock exchange listingfees 14,683 Interestexpense 1,379,300 Other 18,577 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 1,038,055 Swapcontracts (641,188) Change in net unrealized appreciation (depreciation)of Investments (18,150,343) Swapcontracts (477,440) Net realizedand unrealizedloss Increase in net assets fromoperations See notes to financial statements Semiannual report | Preferred Income Fund III 13 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Sixmonths ended Year 1-31-14 ended (Unaudited) 7-31-13 Increase (decrease) in netassets Fromoperations Net investmentincome $23,543,212 $47,149,972 Net realized gain(loss) 396,867 (30,620,010) Change in net unrealized appreciation(depreciation) (18,627,783) (1,112,208) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (23,142,533) (46,253,723) From fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan — 996,404 Totaldecrease Netassets Beginning ofperiod 568,715,491 598,555,056 End ofperiod Undistributed net investmentincome Shareactivity Sharesoutstanding Beginning ofperiod 31,563,738 31,511,994 Issued pursuant to Dividend ReinvestmentPlan — 51,744 End ofperiod 14 Preferred Income Fund III | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 1-31-14 (unaudited) Cash flows from operating activities Net increase in net assets from operations $5,312,296 Adjustments to reconcile net increase in net assets from operations to net cash provided by operating activities: Long-term investments purchased (81,091,258) Long-term investments sold 81,406,960 Decrease in short term investments 545,000 Net amortization of premium (discount) (2,175) Decrease in dividends and interest receivable 91,876 Increase in payable for investments purchased 1,120,789 Increase in receivable for investments sold (717,294) Decrease in unrealized appreciation of swap contracts 439,636 Increase in cash segregated at custodian for swap contracts (350,000) Decrease in other receivables and prepaid expenses 20,377 Increase in unrealized depreciation of swap contracts 37,804 Increase in payable to affiliates 5,646 Decrease in interest payable (496) Increase in other liabilities and accrued expenses 4,839 Net change in unrealized (appreciation) depreciation on investments 18,150,343 Net realized gain on investments (1,038,055) Net cash provided by operating activities Cash flows from financing activities Distributions to shareholders (23,142,533) Net cash used in financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Preferred Income Fund III 15 Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. COMMON SHARES Periodended 1-31-14 1 7-31-13 7-31-12 7-31-11 7-31-10 7-31-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.75 1.49 1.50 1.48 1.49 1.46 Net realized and unrealized gain (loss) oninvestments (0.59) (0.99) 1.13 0.76 2.67 (3.21) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.73) (1.47) (1.39) (1.35) (1.22) (1.44) From tax return ofcapital — (0.13) (0.05) Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 4 5 5 5 Total return at market value (%) 3 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $551 $569 $598 $558 $530 $442 Ratios (as a percentage of average net assets): Expenses beforereductions 1.80 7 1.69 1.73 1.91 8 1.92 2.60 Expenses net of reductions 6 1.80 7 1.69 1.73 1.72 8 1.78 2.38 Net investmentincome 8.63 7 7.82 8.46 8.39 8 9.70 12.52 Portfolio turnover (%) 10 16 16 19 14 18 Total debt outstanding end of period (inmillions) $310 $310 $294 $287 $263 $214 Asset coverage per $1,000 ofdebt 9 $2,780 $2,838 $3,036 $2,943 $3,019 $3,068 1 Six months ended 1-31-14.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and tax return of capital distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the fund’s shares traded during theperiod. 4 Not annualized. 5 Total returns would have been lower had certain expenses not been reduced during the applicableperiods. 6 Expense excluding interest expense were 1.30%, 1.22%, 1.23%, 1.17%, 1.14% and 1.14% for the periods ended 1-31-14, 7-31-13, 7-31-12, 7-31-11, 7-31-10 and 7-31-09,respectively. 7 Annualized. 8 Includes non-recurring litigation fees which represent 0.13% of average net assets. After insurance recovery, impact to net expenses and net investment income ratios was less than 0.01%. 9 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the fund outstanding at period end (Note 7). As debt outstanding changes, level of invested assets may change accordingly. Asset coverage ratio provides a measure ofleverage. 16 Preferred Income Fund III | Semiannual report See notes to financial statements Notes to financial statements (unaudited) Note 1 — Organization John Hancock Preferred Income Fund III (the fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
